t c memo united_states tax_court ronald d and ann s young petitioners v commissioner of internal revenue respondent docket no filed date ps requested an abatement of interest on federal_income_tax deficiencies for the taxable years through r determined that ps were not entitled to an abatement of interest held r’s determination was not an abuse_of_discretion ronald d and ann s young pro sese jonathan j ono for respondent memorandum opinion wherry judge respondent determined that petitioners are not entitled to an abatement of interest on federal_income_tax deficiencies for their and tax years the issue for decision is whether respondent’s refusal to abate interest was an abuse_of_discretion background this case was submitted fully stipulated pursuant to rule of the court’s rules_of_practice and procedure the stipulation of the parties with accompanying exhibits is incorporated herein by this reference petitioners filed timely joint form sec_1040 u s individual_income_tax_return for their and tax years from through mr young worked on johnston island for washington group international formerly known as raytheon demilitarization co raytheon during those years he received wages from raytheon of dollar_figure dollar_figure dollar_figure and dollar_figure respectively on their joint returns petitioners reported receiving those amounts as wage income but excluded them from gross_income citing sec_1_931-1 income_tax regs respondent subsequently determined that pursuant to sec_931 petitioners were not entitled to exclude any portion of mr 1all section references are to the internal_revenue_code of continued young’s raytheon wages respondent issued a notice_of_deficiency for petitioners’ tax_year and a notice_of_deficiency for petitioners’ and tax years petitioners timely petitioned this court to redetermine the deficiencies those petitions were docketed at docket nos and in both cases the parties executed stipulated decisions that upheld respondent’s adjustments pursuant to sec_931 and held that petitioners were liable for the asserted income_tax deficiencies in all years thereafter respondent assessed the income_tax deficiencies for those years along with related interest petitioners filed administrative requests for abatement of the related interest which respondent’s appeals_office ultimately disallowed in full for all years on date petitioners timely petitioned the court to review respondent’s refusal to abate interest they resided in florida when they filed their petition in the petition petitioners argue that the action of the commissioner to continue the publication of sec_1_931-1 following the enactment of the tax_reform_act_of_1986 until date a period of almost twenty years constitutes an error and delay in the performance of his her managerial or ministerial duty mandated by statute entitling petitioners to the abatement of interest on continued as amended the deficiencies resulting therefrom during the period of the commissioner’s failure to act petitioners had an opportunity to file a brief but did not do so some additional background is necessary to fully understand petitioners’ argument before sec_931 permitted u s citizens to exclude income derived from sources within possessions of the united_states except for puerto rico the u s virgin islands or guam if certain conditions were satisfied see 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir johnston island was not specifically mentioned in sec_931 however sec_1_931-1 income_tax regs defined possession_of_the_united_states to include johnston island see specking v commissioner supra pincite in sec_931 was amended by the tax_reform_act_of_1986 publaw_99_514 100_stat_2593 as amended sec_931 permits bona_fide residents of guam american samoa and the northern mariana islands to exclude income derived from within any of those three specified possessions see specking v commissioner supra pincite despite the statutory amendment sec_1_931-1 income_tax regs continued to refer to johnston island until it was amended in date see t d 2005_1_cb_1016 revising sec_1_931-1 income_tax regs and adding sec_1_931-1t temporary income_tax regs promulgated under amended sec_931 see also smith v commissioner tcmemo_2006_51 n like petitioners a number of other taxpayers relied on sec_1_931-1 income_tax regs to exclude johnston island income even after sec_931 was amended see eg 313_f3d_1214 9th cir specking v commissioner supra smith v commissioner supra taibo v commissioner tcmemo_2004_196 in cases before this court we have determined that those taxpayers were not justified in doing so because sec_931 controlled and because sec_1_931-1 income_tax regs had been rendered obsolete in light of the amendment to sec_931 see specking v commissioner supra pincite jones v commissioner tcmemo_2003_14 we noted that the failure to amend the regulation sooner did not suggest that taxpayers were still permitted to exclude johnston island income ‘the treasury’s relaxed approach to amending its regulations to track code changes is well documented the absence of any amendment is more likely a reflection of the treasury’s inattention than any affirmative intention on its part to say anything at all ’ specking v commissioner supra pincite quoting united dominion indus inc v 532_us_822 discussion under sec_6601 interest on a federal_income_tax liability generally accrues at the rate specified by sec_6621 from the last date prescribed for payment until the date on which the tax is paid if there is an unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act the secretary may abate all or any part of the interest that accrues because of the error or delay sec_6404 an error or delay will be taken into account only if no significant aspect of it is attributable to the taxpayer involved and it occurs after the internal_revenue_service irs has contacted the taxpayer in writing with respect to the deficiency or payment of tax on which the interest is accruing id sec_301 a proced admin regs even when there is an unreasonable error or delay with respect to a managerial or ministerial_act the secretary has discretion to decide whether to abate interest sec_6404 see grandelli v commissioner tcmemo_2008_55 we have jurisdiction under sec_6404 to determine whether the secretary’s decision not to abate interest was an abuse_of_discretion in such cases the taxpayer bears the burden of proving that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 petitioners have conceded that they could not exclude mr young’s johnston island income and that they are liable for income_tax deficiencies for and citing sec_6404 however they argue that the failure to promptly amend sec_1_931-1 income_tax regs after the statutory amendment was an unreasonable error or delay in performing a managerial or ministerial_act they argue further that that error or delay led them to exclude mr young’s johnston island income on their through returns which ultimately resulted in the deficiencies and the interest on those deficiencies accordingly they assert that the secretary should abate the interest on those deficiencies petitioners’ argument is unpersuasive for two reasons first for petitioners to prevail we would have to determine that the delay in amending sec_1_931-1 income_tax regs was an unreasonable error or delay by an irs officer_or_employee petitioners have not provided evidence that the error or delay in performing that act was attributable to an irs officer_or_employee the process of amending a regulation is extensive and involves multiple layers of analysis review and approval within both the irs and the treasury_department see eg sec_601_601 statement of procedural rules internal revenue 2as we have seen taxpayers who excluded johnston island income after the statutory amendment have not been successful using this type of cause-and-effect argument--based on their reliance on the secretary’s delay in amending the regulation--to avoid liability for income_tax deficiencies see eg 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir smith v commissioner tcmemo_2006_51 the argument has been used successfully however to avoid liability for the sec_6662 accuracy-related_penalty see taibo v commissioner tcmemo_2004_196 holding that a taxpayer who relied on sec_1_931-1 income_tax regs had a reasonable basis for excluding johnston island income earned in but see smith v commissioner tcmemo_2006_51 concluding that taxpayer did not have reasonable basis where he relied on sec_1_931-1 income_tax regs as to income earned in after courts had rejected that argument hautzinger v commissioner tcmemo_2003_236 upholding a penalty even as to income earned in before the courts had addressed the validity of sec_1_931-1 income_tax regs manual irm pt et seq date chief_counsel regulation handbook notably both the irs commissioner and an assistant treasury secretary must approve and sign final regulations see sec_601_601 statement of procedural rules irm pt date because there is no indication that the delay in amending sec_1_931-1 income_tax regs was attributable to irs officers or employees as opposed to treasury_department officials or employees interest abatement under sec_6404 is not appropriate second even if the delay in amending sec_1_931-1 income_tax regs was an unreasonable error or delay by an irs officer_or_employee in performing a managerial or ministerial_act petitioners would still not prevail they argue that they should not have to pay any interest on their income_tax deficiencies because those deficiencies were caused by the delay in amending the regulation based on that argument petitioners have not shown the requisite correlation between an error or delay attributable to the commissioner and a specific period of 3see also 126_tc_96 holmes j dissenting the irs and treasury use the same regulation-writing process for both general and specific authority regulations subjecting both to the same painstaking review under the irs’s ‘regulation drafting handbook ’ i r m both types general a k a interpretive regulations and specific authority a k a legislative regulations are issued as treasury decisions and both are signed by an assistant treasury secretary and the irs commissioner vacated and remanded 515_f3d_162 3d cir time during which interest should be abated braun v commissioner tcmemo_2005_221 see guerrero v commissioner tcmemo_2006_201 a request demanding abatement of all interest charged does not satisfy the required link it merely represents a request for exemption from interest moreover under sec_6404 respondent could not abate the interest that accrued on petitioners’ deficiencies during the period from when interest began to accrue to when petitioners received written notice of the deficiencies in determining whether to abate interest that accrued after written notice was received respondent could only consider whether the continued failure to amend sec_1_931-1 income_tax regs after such notice was received resulted in any additional interest charges petitioners have not shown that any such additional interest accrued or that they would have paid their tax_liabilities earlier had the regulation been amended during the prosecution of their cases before the irs see guerrero v commissioner supra 4we note that the statutory_notice_of_deficiency for petitioners’ tax_year was issued on date which was after the u s district_court for the district of hawaii held that sec_931 and sec_1_931-1 income_tax regs did not permit taxpayers to exclude income earned on johnston island in and farrell v united_states aftr 2d ustc par big_number d haw affd 313_f3d_1214 9th cir the notice_of_deficiency for petitioners’ and tax years was issued on date which was after this court reached the same conclusion in specking v commissioner supra accordingly even though sec_1_931-1 income_tax regs was not amended until petitioners had at least some notice at a relatively early stage that the regulation continued abatement of interest is not appropriate simply because a taxpayer might have made a tax payment sooner braun v commissioner supra holding that interest abatement was not warranted under sec_6404 where the taxpayer had not demonstrated that he and his wife would have paid their tax_liabilities earlier but for the commissioner’s actions in any event the failure to timely amend sec_1_931-1 income_tax regs is not the type of error--such as the failure to send a notice_of_deficiency or a notice_and_demand for payment for example--that would have affected the timely prosecution of petitioners’ cases before the irs or prevented the prompt resolution of those cases resulting in additional interest charges for these reasons abatement of interest under sec_6404 is not appropriate and respondent’s refusal to abate interest was not an abuse_of_discretion the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant continued did not support their position because it was in conflict with the amended statute and therefore obsolete to reflect the foregoing decision will be entered for respondent
